        Case 2:18-cv-00402-DMC Document 40 Filed 03/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ZAIN RODNEY HOLMES,                               No. 2: 18-cv-0402 DMC P
12                       Plaintiff,
13           v.                                         ORDER
14    L. GOODRICH, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On September 15, 2020, a settlement conference was held before the

19   undersigned. This action settled.

20          On February 5, 2021, plaintiff filed a “motion for settlement funds.” (ECF No. 37.) In

21   this motion, plaintiff alleged that it has been five months since the settlement conference and he

22   has not received his settlement funds.

23          On February 26, 2021, defendants filed a response to plaintiff’s February 5, 2021 motion.

24   (ECF No. 38.) Defendants responded that plaintiff’s motion was premature because the 180 days

25   deadline to pay the settlement funds, as set forth in the settlement agreement and release, had not

26   yet expired. In the response, defendants advised the court and plaintiff that they expected to pay

27   the settlement funds by March 17, 2021, i.e., the 180 days deadline.

28   ////
                                                       1
       Case 2:18-cv-00402-DMC Document 40 Filed 03/10/21 Page 2 of 2


 1            On March 3, 2021, plaintiff filed a request for status of the payment of his settlement

 2   funds. (ECF No. 39.)

 3            Defendants are correct that the deadline for payment of the settlement funds is March 17,

 4   2021. For this reason, plaintiff’s motion for payment of the settlement funds is denied. If

 5   plaintiff does not receive payment of the settlement funds by March 17, 2021, he shall notify the

 6   court.

 7            Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for payment of the

 8   settlement funds (ECF No. 37) is denied without prejudice.

 9   Dated: March 10, 2021

10

11

12

13
     Holm402.ord
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
